341 S.W.3d 182 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Ernest E. MOORE, Jr., Defendant/Appellant.
No. ED 94953.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
Susan S. Kister, Susan S. Kister, P.C., St. Louis, MO, for appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., GEORGE W. DRAPER III, J.


*183 ORDER

PER CURIAM.
Defendant, Ernest E. Moore, Jr., appeals from a judgment entered upon a jury verdict finding him guilty of driving while revoked, in violation of section 302.321.1 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to five years imprisonment.
No error of law appears and no jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
This judgment is affirmed in accordance with Rule 30.25(b).